Dear Mr. Wilkinson:
Your opinion request concerning the applicability of LSA-R.S. 51:193 to truck and car repairs has been assigned to me for research and reply.
LSA-R.S. 51:193 states:
      No motor vehicle dealer licensed pursuant to Title 32 of the Louisiana Revised Statutes of 1950 who is engaged in the sale of new or used cars or trucks may be open on Sunday.
Specifically, you ask whether this provision prohibits a motor vehicle dealer from selling parts and providing repair service on Sundays if the dealer desists from selling automobiles on Sunday.
We refer you to the case of Lakeside Imports, Inc. v. State,639 So.2d 253 (La. 1994), which upheld the constitutionality of LSA-R.S. 51:193. In dicta, the Supreme Court stated that the plaintiff, who ran a dealership and auto parts business under one roof, would not be prohibited by LSA-R.S. 51:193 from opening a parts center on Sunday as a separate business. Id. at 257.
We take this language to mean that, in order to sell auto parts and provide vehicle repairs on Sundays, a motor vehicle dealer must open a separate place of business. The language of the statute is clear on its face that no licensed motor vehicle dealer, "who is engaged in the sale of new or used cars or trucks may be open on Sunday." No exceptions to this prohibition are provided. Therefore, it is the opinion of this office that a licensed motor vehicle dealer is prohibited by LSA-R.S. 51:193
from selling auto parts or providing vehicle repairs on Sunday if those services are provided from the dealership site.
I trust this addresses your concerns. Please contact our office if we can be of further assistance.
Yours very truly,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
By: __________________________________ CARLOS M. FINALET, III Assistant Attorney General RPI:CMF:glb